301 S.W.3d 131 (2010)
STATE of Missouri, Respondent,
v.
Jeffrey BRIDWELL, Appellant.
No. ED 92261.
Missouri Court of Appeals, Eastern District, Division Four.
January 19, 2010.
*132 Matthew M. Ward, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Jeffrey Bridwell (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of five counts of first degree statutory sodomy, Section 566.062 RSMo (2000),[1] one count of attempted statutory rape in the first degree, Section 566.032, and one count of child molestation in the first degree, Section 566.067. Appellant was sentenced to a term of life imprisonment for the statutory sodomy and attempted statutory rape convictions, and a term of fifteen years' imprisonment for the child molestation conviction. All sentences were ordered to run concurrently.
Appellant raises two points on appeal. First, Appellant argues the trial court abused its discretion in admitting the testimony of a physician who conducted a forensic interview with the victim. Second, Appellant challenges the sufficiency of the evidence to sustain his conviction for one of the statutory sodomy charges.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.